Citation Nr: 1711884	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-35 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be remanded due to deficiencies in the medical opinions currently of record.

In that regard, in April 2010, a VA examiner opined that the Veteran's current bilateral hearing loss at the relevant frequencies, see 38 C.F.R. § 3.385 (2016), was less likely than not caused by his presumed in-service noise exposure.  In support of that opinion, she cited normal bilateral hearing sensitivity on the Veteran's separation medical examination and referenced a 2005 Institute of Medicine (IOM) study that found that there is no scientific basis to support delayed-onset hearing loss.  However, the Board is aware of a line of medical research, conducted by 
Dr. Sharon G. Kujawa and others, that does appear to support a medical basis for delayed or latent onset of noise-induced hearing loss.  As the VA examiner only cited to the IOM study, it is not clear whether she intended to imply that Dr. Kujawa's research does not, in fact, offer a scientific basis to support delayed-onset hearing loss, or whether she did not consider it.  As a result, the Board finds that the Veteran should be afforded another VA examination, so that the applicability of that line of medical research to this case may be considered and discussed by an audiologist.

In finding that an additional VA examination is needed, the Board acknowledges that two positive opinions issued by a private audiologist are also of record.  Unfortunately, as that audiologist did not explain why she concluded that the Veteran's bilateral hearing loss was related to his in-service noise exposure, her opinions do not form a sufficient basis on which to grant service connection, and a remand is still required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In addition, relevant VA treatment records may be outstanding.  Specifically, although VA treatment records dating through September 2016 have been associated with the claims file, the full results of audiological testing that was conducted by VA in December 2012 and September 2016 are noted to be viewable in "CPRS Tools, Audiogram Display" or "Audiogram Edit."  However, the Board does not have access to those viewing tools.  Thus, on remand, any relevant records accessible through the VA medical facilities' viewing tools must be associated with the claims file.  Ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since September 2016.  In addition, obtain copies of any relevant records viewable in CPRS Tools/Audiogram Display or Edit, Vista Imaging, or any similar viewing tool, to specifically include the full results of the testing conducted during the Veteran's December 2012 and September 2016 VA audiology appointments.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an audiologist.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results reported in detail.  The audiologist should consider values converted from ASA to ISO-ANSI units for the November 1963 audiogram, and should consider values in both ASA units and units converted from ASA to ISO-ANSI for the January 1967 audiogram.  Following review of the claims file and examination of the Veteran, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to his period of active duty service, to include his conceded in-service acoustic trauma, or that a hearing loss disability manifested within a year of his separation from service?  Please explain why or why not, keeping in mind that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find that there is no nexus to service.  Rather, the salient question is whether any incident of service, including the Veteran's conceded noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after his discharge from service.

In issuing your opinion, please specifically discuss (1) the Veteran's in-service exposure, while working on the flight line without hearing protection, to the noise of aircraft engines, including during takeoffs and landings; (2) his report that his hearing has been gradually worsening for more than 20 years; and (3) the significance of the line of research conducted by Dr. Kujawa, including the below:

Sharon G. Kujawa & M. Charles Liberman, Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth, 26(7) J. Neurosci. 2115-2123 (2006).

Sharon G. Kujawa & M. Charles Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration After "Temporary" Noise-Induced Hearing Loss, 29(45) J. Neurosci. 14077-85 (2009).

Harrison W. Lin, Adam C. Furman, Sharon G. Kujawa & M. Charles Liberman, Primary Neural Degeneration in the Guinea Pig Cochlea After Reversible Noise-Induced Threshold Shift, 12 J. Ass'n Res. Otolaryngol. 605-616 (2011).

Adam C. Furman, Sharon G. Kujawa & M. Charles Liberman, Noise-Induced Cochlear Neuropathy is Selective for Fibers with Low Spontaneous Rates, 110 J. Neurophysiol. 577-586 (2013).

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

